SULLIVAN, Judge
(concurring in part and dissenting in part):
I concur with my Brothers in their opinion and only dissent in the remedy taken. In my view, justice requires that the truth of the criminal charges here be determined at a new court-martial. Article 67(e), Uniform Code of Military Justice, 10 U.S.C. § 867(e), indicates that this Court “may ... order a rehearing” if the findings and sentence are set aside. In this case, I would order a rehearing. See United States v. Scott, 24 M.J. 186, 193-94 (C.M.A.1987) (Sullivan, J., concurring in part and dissenting in part).